DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on December 16, 2021, and Applicant’s Request for Continued Examination submitted February 14, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
Claims 1, 5, 7, 10, 14-17, 19, 21, and 22 are pending and under consideration in this application. Claims 2-4, 6, 8-9, 11-13, 18, 20, and 23-46 are canceled. 

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 of component (a), “the” should be added between “and” and “one” as it is referring to an already introduced “one or more therapeutic agents having a Log D of less than about 1”.  
Claim 7 is objected to because of the following informalities: in line 3, “and” between “lopinavir” and “ritonavir” should be replaced with a comma.
Claim 17 is objected to because of the following informalities: in line 1, “a drug-polymer complex of Claim 1” should be “the drug-polymer complex of Claim 1.”
Claim 22 is objected to because of the following informalities: in line 1, “a drug-polymer particle of Claim 17” should be “the drug-polymer particle of Claim 17.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 10, 14-17, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giardiello et al. (Giardiello) (US 2014/0220141; from IDS), Ikeda et al. (Ikeda) (WO 2015/078936 A1; published June 4, 2015), Destache et al. (Destache) (US 2011/0236437, from IDS), and Mehta et al. (Mehta) (US 2014/0212493, from IDS), and evidenced by Akagi et al. (Polymer, 2007, 48, 6729-6747; of record).
	Applicant claims a drug-polymer complex, comprising:
	a melt-quench fusion of
	(a) one or more therapeutic agents having a Log D of greater than about 3, and one or more therapeutic agents having a Log D of less than about 1, wherein the one or more therapeutic agents having a Log D of greater than about 3 and one or more therapeutic agents having a Log D of less than about 1 are substantially amorphous; and
	(b) a triblock copolymer having a first block that is a hydrophilic block, a second block that is a hydrophobic block, and a third block that is a hydrophilic block, wherein the second block is intermediate the first and third blocks,
	wherein the complex is substantially free of water, and wherein the one or more therapeutic agents having a log D is greater than about 3 associate with the hydrophobic block of the triblock polymer and the one or more therapeutic agents having a log D of less than about 1 associate with the hydrophilic polymer blocks of the triblock polymer.

With regards to Claims 1 and 10, Giardiello teaches an orally administrable drug-polymer complex ([0015], [0239]) specifically as solid composition comprising nanoparticles of lopinavir and ritonavir, which are in or can be in amorphous form/substantially amorphous form which are dispersed within a mixture of at least one hydrophilic polymer ([0049-0050]; [0015]; claim 15; [0167-0169]) and at least one surfactant, e.g. a complex as per the instant claims; comprising as component (b) the triblock copolymer, a Poloxamer (e.g. poloxamer 407, x and z are about 101 and y is about 56), which are polymers of applicant’s claim 10, wherein x is 10-200, y is 20-80 and z is 10-200 and such does contain the claimed first hydrophilic block and a second hydrophobic block that is sandwiched between the first and third hydrophilic blocks and is substantially free of water (see entire document; e.g. [0072]; [0076]; [0077]; [0078]; [0082]; [0092]; [0106 solid composition, is free of water]; [0109, solid composition which comprises no water]; [0049-0050]; [0232]; claims; claim 15; [0167-0169]). 
Giardiello further teaches wherein their solid composition is formed from a solution comprising the lopinavir and ritonavir and the polymer, and a surfactant and then the solution is spray dried to remove the solvent(s) which because all of the claimed components are in solution with each other would lead to the hydrophobic drug associating with the hydrophobic portion of the polymer and the hydrophilic drug associating with the hydrophilic portion of the polymer because this is a known hydrophobic effect, e.g. that hydrophobic drugs/compounds/polymer will associate/interact together to push out the water and/or hydrophilic drugs, etc. (See claim 15; [0167-0169]). (See Akagi: pg. 6730, left col. hydrophobic blocks form the inner core of the structure which act as drug incorporation site especially for hydrophobic drugs). 
With regards to Claims 5 and 7, Giardiello discloses that the pharmaceutical compositions may be used in combination with one or more additional anti-retroviral and/or anti-microbial agents. Among the antiretroviral agents disclosed as being suitable in combination treatments with the formulations and compositions discussed above include lamivudine (which is hydrophilic and has a log D of from about -1 to about 1) ([0241], [0242]).
With regards to Claim 16, Giardiello teaches complex of claim 1 wherein the ratio of therapeutic agent to triblock copolymer is 50:50 ([0106, solid composition, is free of water]; [0109, solid composition which comprises no water]; [0072]; [0076]; [0077]; [0092]; etc.).
With regards to Claims 17 and 19, Giardiello further teaches wherein the complex of claim 1 may be formed into a larger sized particle, specifically particles of 5 to 30 microns which reads on the claimed range of 1 to 10 microns as claimed (See [0066]).
With regards to Claim 22, Giardiello teaches wherein the solid particles of the formulation of Giardiello can be formulated with a pharmaceutically acceptable carrier e.g. diluents ([0066]; [0036]; [0041]; [0120]; [0182]; [0215]; [0259-0260]).

Giardiello does not appear to explicitly (i) disclose a melt-quench fusion of the instant claim 1’s components (a) and (b); (ii) exemplify the combination of lopinavir, ritonavir, and lamivudine; (iii) disclose wherein particles of the drug-polymer complex are 50-300 nm; or (iv) disclose wherein the ratio of therapeutic agent to triblock copolymer is from about 10:90 weight:weight or is 25:75 weight:weight. Ikeda, Destache, and Mehta are relied upon for these disclosure. Their teachings are set forth herein below.

Ikeda discloses improved pharmaceutical compositions for pharmaceutically active agents having high bioavailability and to a method for preparing such compositions (abstract). Bioavailability is the degree to which an active ingredient, after administration becomes available to the target tissue. Poor bioavailability poses significant problems in the development of pharmaceutical compositions. Active ingredients that are poorly soluble in aqueous media often have insufficient dissolution and consequently have poor bioavailability within an organism after oral administration (pg.3, ln.26-30).
Ikeda discloses that a co-melt of the poorly soluble pharmaceutical agent with a hydrophobic component, a carrier, and a surfactant is introduced as droplets into a cold hardening liquid. This rapid or quench cooling of the molten drug converts it into an amorphous state (reading on melt-quench fusion). Amorphous materials have higher free energy when their crystalline counterparts and as a result exhibit higher apparent solubility and faster dissolution rates. This in turn can lead to higher bioavailability of poorly-soluble drugs whose absorption is dissolution-rate limited. The final composition is a solid preconcentrate that upon oral intake, forms an emulsion (e.g., a microemulsion) when exposed to gastro-intestinal fluids. The invention functions by causing the amorphous drug to stay dissolved in the lipid or hydrophobic phase of the emulsion and/or in the micellar phase of the surfactant, thereby enhancing drug absorption and bioavailability (pg.7, ln.1-11).
Destache discloses nanoparticles including at least three antiretroviral agents. Destache teaches using combinations of ritonavir (protease inhibitor), lopinavir (protease inhibitor) and lamivudine (nucleoside reverse transcriptase inhibitor) to treat HIV disease wherein the active agents are formulated into nanoparticles with triblock copolymers. Destache discloses that combination antiretroviral therapy has significantly reduced HIV-1 disease morbidity and improved life expectancy. Combinations of drugs from different classes have proven to offer sustained efficacy and long-term safety (abstract; [0055]; [0029]; [0030]; [0032]; [0038]; [0007]; [0028]; [0082], Destache claims 50 and 53, etc.).
	Destache also teaches using nanoparticles of at least 100 nm which include antiretroviral agents and a triblock copolymer to deliver the drugs to HIV infected cells. Destache discloses that the use of nanoparticles was found to increases the concentration of the agents in organs and serum for extended periods of time ([0055]; [0029]; [0030]; [0032]; [0038]; [0007]; [0028]; [0082]).
Mehta teaches delivering pharmaceutical agents, including antiviral agents complexed with triblock copolymers, e.g. poloxamers, wherein the ratios of drug to triblock copolymer are 10:1 to 1:15 which reads on the instantly claimed 10:90 and 25:75 of drug to triblock copolymer because this improves the dissolution rates of the pharmaceutical agents (See claims; [0021]; [0022]; [0009]; [0010];).

With regards to the inclusion of a combination of one of more therapeutic agents having a Log of greater than about 3 and one or more therapeutic agents having a Log D of less than about 1 as recited in Claims 1, 5, and 7, as discussed above, Giardiello discloses that their lopinavir and ritonavir may be used in combination with additional anti-retroviral agents, and among the antiretroviral agents disclosed as being suitable in combination treatments with the formulations and compositions discussed above include lamivudine. In light of Destache’s disclosure of the advantage of using combination antiretroviral therapy for HIV-1 and the advantage of using a combination of drugs from different classes, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Giardiello with the teachings of Destache, and further include lamivudine in Giardiello’s combination of lopinavir and ritonavir. One of ordinary skill in the art would have been motivated to do so as using a combination antiretroviral therapy has significantly reduced HIV-1 disease morbidity and improved life expectancy, and combinations of drugs from different classes have proven to offer sustained efficacy and long-term safety. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Destache discloses that it is known to use a combination of three antiretroviral agents, Giardiello and Destache discloses that lamivudine may be used with lopinavir and ritonavir, and Destache discloses that it is known in the art to deliver lamivudine via the same poloxamer triblock copolymers which are used in Giardiello.
Further, with regards to the limitation in the instant Claim 1 of the drug-polymer complex comprising a melt-quench fusion of claim 1’s components (a) and (b), as discussed above in Ikeda, poorly water soluble drugs often have insufficient dissolution and consequently have poor bioavailability within an organism after oral administration. As both lopinavir and ritonavir in the complex of the combined teachings of Giardiello and Destache as discussed above are known to both be poorly water soluble drugs, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Giardiello and Destache with the teachings of Ikeda, and prepare the drug-polymer complex of the combined teachings of Giardiello and Destache discussed above using Ikeda’s melt-quench fusion process. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of enhancing the absorption and bioavailability of the poorly water soluble drugs. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings of Giardiello and Destache are directed to an orally administrable drug-polymer complex, and Ikeda is directed to a process of producing an orally administrable drug-polymer complex. Furthermore, Giardiello discloses that the active agents may be in amorphous form.
With regards to the instant Claim 21, Giardiello teaches nanoparticles of the drugs within the poloxamer polymer matrix/complex and wherein the composition can comprise particles or granules of larger size, but does not limit the particle size to large particle sizes. Destache teaches that it was known to formulate antiviral drugs with poloxamers in nanosized particles for drug delivery, e.g. particles greater than 100 nm. In light of Destache’s disclosure of the advantages of nanoparticulate antiretroviral formulation, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Giardiello, Destache, and Ikeda and produce the particles of the combined teachings of Giardiello, Destache, and Ikeda as nanoparticles in the size range disclosed by Destache. One of ordinary skill in the art would have been motivated to do so as nanoparticles were found to increase the concentration of the agents in organs and serum for extended periods of time (Destache). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Giardiello does not necessarily limit the particle size to large particle sizes, and Destache discloses that particles of combinations of antiretroviral agents are known to be formulated in nanoparticulate sizes.
With regards to Claims 14 and 15, it also would have been obvious to one of ordinary skill in the art at the time of the instant invention to have optimized the ratio of drug to the triblock copolymer in the complexes to the claimed 25:75 and 10:90 because it was known to form complexes with the claimed triblock copolymers/poloxamers and drugs in the claimed ratios in order to improve the solubility of the drugs and bioavailability of the drugs. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.


Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the drug-copolymer complex as defined in the amended claim 1 is non-obvious in view of the cited references because none of the cited references teaches or suggests a drug-copolymer complex that is a melt-quench fusion of (a) one or more therapeutic agents and (b) a triblock copolymer. Applicant argues that the melt-quench fusion product is a new physical state of the complex having distinctively different and improved drug release performance compared to similarly constituted complexes that are not melt-quench fusion products.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In light of Applicant’s claim amendments, a new rejection is set forth above. In particular, the Ikeda reference is newly cited to address the newly added limitation of a melt-quench fusion of claim 1’s components (a) and (b). As discussed above in detail, Ikeda discloses the melt-quench fusion process as a known process for producing orally administrable drug-polymer complexes. As the drug-polymer complex of the combined teachings of Giardiello and Destache comprises two drugs know to be poorly water soluble (i.e. ritonavir and lopinavir), one of ordinary skill in the art would have been motivated to produce the drug-polymer complex of the combined teachings of Giardiello and Destache using Ikeda’s melt-quench fusion method as the method provides the benefit of enhancing the absorption and bioavailability of poorly water soluble drugs. 

Conclusion
Claims 1, 5, 7, 10, 14-17, 19, 21, and 22 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616